MILLIKEN, Judge.
The sole question here is the adequacy of lump sum alimony awarded a wife in a judgment granting her a divorce on her counterclaim to an action instituted by her husband. She was awarded $500 alimony payable in a lump sum.
The parties were married in 1955 and lived together for nearly two years. It was the third marriage for the wife who had three young children by her previous marriages, but it was her husband’s first marital venture. The appellant, Christine Hall, is a trained nurse and worked at her profession throughout her marriage to the appellee, James Russell Hall, a coal miner. Their marital difficulties centered around her children and mother, but irritabilities gradually developed covering nearly every aspect of married life.
Since there were no children of the marriage and since both parties were working, the chancellor restored to the husband clear title to certain real estate and awarded the wife lump sum alimony. The appellant contends that the vast majority of her income went for groceries and other household necessaries for which her husband should have borne the expense. This contention is, of course, contradicted by the husband, and it is clear that part of the wife’s expenditures were for domestic help to care for her children while she worked. We conclude from the record that the husband’s net worth is from $3,000 to $5,000, but we were not favored by a specific finding of fact in that regard by the chancellor. However, it is our belief that the judgment of the chancellor is supported by the evidence.
The judgment is affirmed.